     Case 1:20-cv-00182-NONE-JLT Document 13 Filed 11/19/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    AMOS GAON,                                       Case No. 1:20-cv-00182-JLT (PC)
12                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       TO DISMISS ACTION
13           v.
                                                       14-DAY DEADLINE
14    T. LAU, et al.,
                                                       Clerk of the Court to Assign a District Judge
15                       Defendants.

16          On August 27, 2020, the Court issued a screening order directing Plaintiff, within 21 days,
17   to file a second amended complaint curing the deficiencies in his pleading. (Doc. 10.) Plaintiff
18   failed to file an amended complaint within the time provided. Therefore, on October 15, 2020, the
19   Court issued an order to show cause, within 21 days, why this action should not be dismissed.
20   (Doc. 11.) The Court cautioned Plaintiff that failure to comply with the order would “result in a
21   recommendation that this case be dismissed for failure to state a claim and to obey a court order.”
22   (Id. at 2.) Although more than the allowed time has passed, Plaintiff has failed to respond to the
23   order to show cause.
24          The Local Rules, corresponding with Federal Rule of Civil Procedure 11, provide,
25   “[f]ailure of counsel or of a party to comply with … any order of the Court may be grounds for
26   the imposition by the Court of any and all sanctions … within the inherent power of the Court.”
27   Local Rule 110. “District courts have inherent power to control their dockets” and, in exercising
28   that power, may impose sanctions, including dismissal of an action. Thompson v. Housing Auth.,
     Case 1:20-cv-00182-NONE-JLT Document 13 Filed 11/19/20 Page 2 of 2


 1   City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action based on a

 2   party’s failure to prosecute an action, obey a court order, or comply with local rules. See, e.g.,

 3   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with a

 4   court order to amend a complaint); Malone v. U.S. Postal Service, 833 F.2d 128, 130-31 (9th Cir.

 5   1987) (dismissal for failure to comply with a court order); Henderson v. Duncan, 779 F.2d 1421,

 6   1424 (9th Cir. 1986) (dismissal for failure to prosecute and to comply with local rules).

 7          It appears that Plaintiff has abandoned this action. Whether he has done so intentionally or

 8   mistakenly is inconsequential. It is Plaintiff’s responsibility to comply with the Court’s orders and

 9   Local Rules. The Court declines to expend its limited resources on a case that Plaintiff has chosen

10   to ignore.

11          Accordingly, the Court RECOMMENDS that this action be DISMISSED for failure to

12   obey court orders and for failure to state a claim on which relief can be granted. The Court

13   DIRECTS the Clerk of the Court to assign a district judge to his action.

14          These Findings and Recommendations will be submitted to the United States District

15   Judge assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days of

16   the date of service of these Findings and Recommendations, Plaintiff may file written objections

17   with the Court. The document should be captioned, “Objections to Magistrate Judge’s Findings

18   and Recommendations.” Plaintiff’s failure to file objections within the specified time may result

19   in waiver of his rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

20   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
21
     IT IS SO ORDERED.
22

23      Dated:     November 18, 2020                             /s/ Jennifer L. Thurston
                                                        UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

                                                       2
